Citation Nr: 0610479	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  04-01 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for coronary artery disease 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1948 to 
June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


REMAND

Service connection may be established on a direct basis for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or from aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

Under 38 C.F.R. § 3.310(a) (2005), service connection may 
also be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  
See also Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  
That regulation has been interpreted to permit service 
connection for the degree of disability resulting from 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In March 2001, the veteran was granted service connection for 
PTSD.  He now asserts that his coronary artery disease was 
caused or made worse by his PTSD.  The veteran submitted two 
medical statements, from Dr. Gerdom and Dr. Kou, which stated 
there was a possibility that stress from the veteran's PTSD 
contributed to his coronary artery disease.  In September 
2003, the veteran was afforded a VA heart examination.  The 
examiner concluded that the veteran's heart disease is not 
likely related to his PTSD.  (It is not clear from the record 
that the VA examiner meant this statement to address both the 
possibility of direct causation and the possibility of 
aggravation, but it seems from the context that the examiner 
was addressing only the question of direct causation.)

The Board finds that the issue of aggravation needs to be 
addressed and clarified.  Although the VA examiner provided 
an opinion as to whether the veteran's coronary artery 
disease was related to his service-connected PTSD, he did not 
appear to directly address whether the coronary artery 
disease has been made chronically worse by the PTSD.  Both 
aspects of secondary service connection must be taken into 
consideration.  See Allen, 7 Vet. App. at 448.

Under these circumstances, the veteran's claims file should 
be made available to the VA physician that rendered the 
September 2003 opinion for a supplemental opinion that 
clarifies the prior opinion, and provides a complete 
rationale for any conclusion reached regarding the veteran's 
coronary artery disease.  The Board finds that such an 
opinion is needed to ensure that all due process requirements 
are met.  See 38 U.S.C.A. § 5103A(d) (West 2002).  The Board 
also emphasizes that the RO should arrange for the veteran to 
undergo a medical examination if the prior VA physician is 
unavailable or such examination is needed to answer the 
question posed to the VA physician.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the Act and its implementing regulations.  In 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
requested to identify any additional 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for coronary artery disease.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, all 
outstanding VA treatment reports dating 
from March 2004 should be requested and 
associated with the claims folder, if not 
already of record.

2.  The RO should then forward the 
veteran's claims file to the Detroit VAMC 
physician who conducted the heart 
examination in September 2003, and who 
provided an opinion as to etiology of the 
veteran's coronary artery disease.  

The VA physician should review the 
veteran's claims file, and provide an 
opinion that clarifies the medical 
probabilities that the coronary artery 
disease has been worsened by the PTSD.  
The physician must provide the complete 
rationale for the conclusion reached-to 
include, as appropriate, citation to 
specific evidence of record and/or 
medical authority.  

(The RO should arrange for the veteran to 
undergo another medical examination if 
the above-noted Detroit VAMC physician is 
unavailable or such examination is needed 
to answer the question posed above.)

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

